Nicor Inc.
Form 8-K
Exhibit 10.2
 

 
NICOR CAPITAL ACCUMULATION PLAN
 
As Amended and Restated Effective as of January 1, 2008
 
I.         Purpose and Effective Date.  NICOR CAPITAL ACCUMULATION PLAN (the
“Plan”) has been established by NICOR, Inc., an Illinois corporation (the
“Company”), to further assure the continued employment of its officers, and
those of its subsidiaries (as defined below), by providing them with an
opportunity to defer a portion of their base salaries (which portion shall not
exceed a percentage thereof established from time to time by the Compensation
Committee of the Board of Directors of the Company (the “Committee”)) and,
thereby, accumulate capital to enhance their economic security.  The term
“subsidiary” means any corporation 80 percent or more of the voting stock of
which is owned, directly or indirectly, by the Company.  The Company and its
subsidiaries are sometimes referred to below individually as an “Employer” and,
collectively, as the “Employers”.  The “Effective Date” of the Plan is March 1,
1984.  The effective date of this amended and restated Plan is January 1, 2008.
 
II.        Administration.  The Plan shall be administered by the Committee.
 
A.     Membership.  Except as otherwise specifically provided in this Article
II, in controlling and managing the operation and administration of the Plan,
the Committee shall act by the concurrence of a majority of its then members by
meeting or by writing without a meeting.  The Committee, by unanimous written
consent, may authorize any one of its members to execute any document,
instrument or direction on its behalf.
 
B.      Powers of Committee.  Subject to the conditions and limitations of the
Plan, the Committee shall have the sole and complete authority and discretion
to:
 

 
1.  
Conclusively interpret and construe the provisions of the Plan and to remedy
ambiguities, inconsistencies and omissions of whatever kind or nature;

 

 
2.  
Adopt, and apply in a uniform and nondiscriminatory manner to all persons
similarly situated, such rules of procedure and regulations as, in its opinion,
may be necessary for the proper and efficient administration of the Plan, and as
are consistent with the provisions of the Plan;

 

 
3.  
Conclusively determine all questions arising under the Plan, including the power
to determine rights or eligibility of employees or former employees, and the
respective benefits of Participants and others entitled thereto;

 

 
4.  
Maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Committee may decide;

 

 
5.  
Direct all benefit payments under the Plan and participation agreements;

 

 
6.  
Furnish the Company and its subsidiaries with such information with respect to
the Plan as may be required by them for tax or other purposes;

 
1

--------------------------------------------------------------------------------


 

 
7.  
By unanimous action of the members then acting, employ agents and counsel (who
also may be employed by the Company and its subsidiaries or a trustee) and to
delegate to them, in writing, such powers as the Committee considers desirable;

 

 
8.  
Correct any defect or omission and to reconcile any inconsistency in the Plan,
and to remedy any error in any payment made hereunder; and

 

 
9.  
make all other determinations and take all other actions necessary or advisable
for the implementation and administration of the Plan.

 
    Except as otherwise specifically provided by the Plan, any determinations to
be made by the Committee under the Plan shall be decided by the Committee in its
sole discretion.  Any interpretation of the Plan by the Committee and any
decision made by it under the Plan is conclusive, final and binding on all
persons.
 
    C.      Delegation by Committee.  The Committee may allocate all or any part
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked at any
time.
 
    D.      Information to be Furnished to Committee.  The Company and
participating subsidiaries shall furnish the Committee such data and information
as it may require.  The records of the Company and participating subsidiaries as
to an employee’s or participant’s period of employment, termination of
employment and the reason therefor, leave of absence, reemployment and
compensation amounts shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.
 
    E.       Committee’s Decision Final.  To the extent permitted by law, any
interpretation of the Plan and any decision on any matter within the discretion
of the Committee made by the Committee in good faith is binding on all
persons.  A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable.  Notwithstanding any other provision
of the Plan to the contrary, benefits under the Plan will be paid only if the
Committee, in its discretion, determines that the applicant is entitled to them.
 
    F.               Liability and Indemnification of the Committee.  No member
of the Committee shall be liable to any person for any action taken or omitted
in connection with the administration of the Plan unless attributable to his own
fraud or willful misconduct; nor shall the Company or participating subsidiaries
be liable to any person for any such action unless attributable to fraud or
willful misconduct on the part of a director or employee of the Company or
participating subsidiaries.  The Committee and the individual members thereof
shall be indemnified by the Company or participating subsidiary against any and
all liabilities, losses, costs and expenses (including legal fees and expenses)
of whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members by reason of the performance of a Committee
function under the terms of this Plan unless such liability, loss, cost or
expense arises due to his own fraud or willful misconduct.  This indemnification
shall not duplicate but may supplement any coverage available under any
applicable insurance.
 
2

--------------------------------------------------------------------------------


 
III.       Plan Participation.  Any officer or other key employee of an Employer
who is designated by the Committee shall become a participant in the Plan for
any calendar year by entering into a participation agreement with his Employer.
 
IV.       Benefits May Not Be Assigned or Alienated.  The interests under this
plan of participants and their beneficiaries are not subject to the claims of
their creditors and may not be voluntarily or involuntarily assigned, alienated
or encumbered.
 
V.        Evidence.  Evidence required of anyone under this plan may be by
certificate, affidavit, document or other instrument which the person acting in
reliance thereon considers pertinent and reliable, and signed, made or presented
by the proper party.
 
VI.       Governing Law.  This Plan shall be construed and administered
according to the laws of the State of Illinois to the extent that such laws are
not preempted by the laws of the United States of America.
 
VII.      Successors, Etc.  This Plan shall be binding on the employers and
their successors and on all persons entitled to benefits hereunder and their
respective heirs and legal representatives.
 
VIII.    Amendment.  While the Company expects to continue the Plan, it must
necessarily reserve and reserves the right to amend the plan from time to time
by action of the Committee, except that, unless otherwise specifically provided
in a participation agreement, no amendment will reduce a participant’s plan
interest to less than an amount equal to the amount he would have been entitled
to receive if he had resigned from the employ of the Employers on the day of the
amendment. Notwithstanding the foregoing, the Committee may amend or terminate
the Plan at any time, to take effect retroactively or otherwise, as deemed
necessary or advisable for purposes of conforming the Plan to any present or
future law, regulations or rulings relating to plans of this or a similar
nature.
 
IX.       Section 409A Grandfathering.  Nothing contained in this Plan to the
contrary shall modify the participation agreements in effect on October 3, 2004
with respect to any benefits that were earned and vested within the meaning of
Treas. Reg. § 1.409A-6(a) as of December 31, 2004 (“Grandfathered
Benefits”).  The terms applicable to the Grandfathered Benefits have not been
materially modified within the meaning of Treas. Reg. §§ 1.409A-6(a)(1) and (4)
on or after October 3, 2004.
 
X.        Termination.  The Plan will terminate as to all of the Employers on
any day specified by the Committee.  The plan will terminate as to any Employer
on the date it is terminated by the Board of Directors of that Employer if
advance written notice of the termination is given to the Company.  In the event
of a Plan termination, the Committee shall distribute participants’ benefits
(not including Grandfathered Benefits) in accordance with the requirements of
Treas. Reg. §1.409A-3(j)(4)(ix).  Grandfathered Benefits shall be distributed in
accordance with the terms of the Plan as in effect on October 3, 2004 and the
corresponding participation agreements.
 
XI.       Claims Procedures.  Any claim for benefits under the Plan shall be
governed by and submitted pursuant to the rules established under the Nicor
Claims Procedures for Nonqualified Plans, as such are in effect from time to
time.  The decision of the Committee shall be conclusive, final and binding in
all respects on both the Company and the claimant.  Benefits shall be paid only
if the Committee determines that the claimant is entitled to them.
 
3

